            Case 1:21-cv-00248-LY Document 10 Filed 04/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

TIQUANE ROBERSON,

     Plaintiff,

v.                                                   Case No. 1:21-cv-00248-LY

QC HOLDINGS, INC. d/b/a LENDNATION,

     Defendant.

                                    NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Tiquane Roberson (“Plaintiff”), hereby notifies the Court

that Plaintiff and Defendant, QC Holdings, Inc. d/b/a LendNation, have settled all claims

between them in this matter and are in the process of completing the final closing documents and

filing the dismissal. The Parties propose to file a dismissal with prejudice within 60 days of

submission of this Notice of Settlement and pray the Court to stay all proceedings until that time.



Dated: April 19, 2021                                        Respectfully submitted,

                                                             s/ Marwan R. Daher
                                                             Marwan R. Daher, Esq.
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             mdaher@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
             Case 1:21-cv-00248-LY Document 10 Filed 04/19/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Marwan R. Daher
                                                              Marwan R. Daher




                                                  2
